DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 7 of copending U.S. Patent Application No. 17/192,430. This is a provisional double-patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending U.S. Patent Application No. 17/192,430 in view of Zheng as applied below. This is a provisional double-patenting rejection because the patentably indistinct claims have not in fact been patented. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Claim limitations “means to collect, store and process data…”, “data storage-means…”, recited in claims 1 and 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that for computer-implemented functions, “the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” - MPEP 2161.01(I). 


Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3, 6, and 9-10 recite “data” many times in ways that do not make it clear whether the “data” refers to new data or the previous data. For example claim 1 recites “storing data”, “patient… data”, “storing data”, “all data”, “reviewing data”, and “data selected”. It is not clear whether, for example, the second “storing data” refers to the previously stored data or new data. Similarly “patient… data” could refer to “all data” or “data selected” or any other data referenced, or could be a new data introduced. More examples are present in claim 1, and similarly for claims 3, 6, and 9-10. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.

Claims 1 and 9 recite “the user” where a user has not previously been introduced. Similarly, “end-users” is recited multiple times without reference to other instance, making it unclear whether the second “end-users” for example is referring to the previous “end-users”. Similarly for claim 9. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.

Claim 1 recites “each of the patients”, “from patients”, “each of the patients”, “for a patient”, and “as a patients’…”. It is not clear whether these limitations refer to each other, or to new patients, or a combination. Similarly for claims 8-9. Each of these antecedent basis ambiguities renders the scope of the claim indefinite.


“means to collect, store and process data…”, “data storage-means…”, recited in claims 1 and 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “For software claims, the algorithm taken to perform the function must be described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing… If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112].” - MPEP 2161.01(I).
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Powell et al. (US Patent Application Publication 2012/0075103), referred to as Powell herein.
Amarasingham et al. (US Patent Application Publication 2015/0025329), referred to as Amarasingham herein [cited in Applicant’s IDS dated 6/16/2021].
Hussam et al. (US Patent Application Publication 2016/0117446), referred to as Hussam herein.
Zheng et al. (US Patent Application Publication 2009/0070054), referred to as Zheng herein.


Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Amarasingham in further view of Hussam.

Regarding claim 1, Powell discloses a remote view playback system for use by medical practitioners to improve patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0068-¶0069 and ¶0076 – remote view of patient data for example by a nurse or physician):
a patient database containing information concerning the medical condition, history, and status of each of the patients; a data storage engine comprising a data storage-means for collecting and storing data from any number of electronic devices including medical devices and instructions for transmitting data to any number of electronic devices including medical devices, as well as instructions for storing data associated with the patient records and/or data to be stored as quality data (Powell, Fig. 1 with Powell, ¶0052, ¶0055 – database for storing patient data. ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history. ¶0076 – remote view of patient data for example by a nurse or physician. ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data);

as well as instructions for storing data associated with the patient records and/or data to be stored as quality data, and providing access to all data, including continuous waveform data, collected during the treatment of the patient and quality data not included in any patient record storage location (Powell, ¶0052, ¶0055 – database for storing patient data. Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time. Waveform from vital signs (quality of the measured parameter) is generated at the remote device. Audio can be played corresponding to features of the waveform (further indication of quality). For example the detection of a heart beat flatline and corresponding indication, performed at the remote device, is an indication of the quality of the patient’s heart beat. ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel),
whereby data from multiple disparate sources can be acquired and consolidated within a unified view (Powell, Fig. 2 with ¶0041 – data from first and second facility systems are transferred for display at the remote device. ¶0050 – multiple patient monitoring devices can provide data. See also ¶0051-¶0052. See also Fig. 5B with ¶0075-¶0080);
optionally, at least one monitoring station comprising monitoring equipment wherein the monitoring equipment includes instructions for monitoring data elements and for sending the monitored data elements via the telecommunications network, and includes instructions for receiving monitored data elements from patients and accessing patient data elements indicative of a medical 
a user interface rules engine comprising means to collect, store and process data in real time (Powell, ¶0069 – real-time patient data is provided. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data),
compose views that organize and display data for and notify end-users, at the same time the end-user is reviewing data, based on execution steps defined by end-users, optionally ,within a timeline of events (Powell, ¶0042 – remote device includes a display, processor and memory executing instructions. Fig. 7 with ¶0090-¶0092 – waveform from vital signs. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application),
change, for end-users, or augment the execution steps (Powell, ¶0042 – remote device includes a display, processor and memory executing instructions. Fig. 7 with ¶0090-¶0092 – waveform from vital signs. Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms),
and apply one or more rules to the data selected from assessment data from each monitored patient to determine whether a rule for that monitor has been violated or whether best practice rules established by a health care provider are being adhered to as expected (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, 
whereby the user interface rules engine provides the user with the ability to select any point in time during the patient treatment to review the details collected regarding the treatment, before, after or at the selected time (Powell, Fig. 6A and 6B with ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. Additionally, the user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis), 

and define who, when and how to communicate that cases meeting defined criteria are available for review, where the who are individual(s) evaluating the defined criteria without notification to anyone monitoring a current case, or including specific individuals monitoring the current case (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data); and
whereby, if a rule has been violated, an alert is sent to any identified location including individual mobile devices and monitoring stations and wherein rules for each monitored patient 
Powell does not appear to expressly disclose wherein an alert that a rule has been violated includes advice on treatment of the patient.

wherein an alert that a rule has been violated includes advice on treatment of the patient (Amarasignham, ¶0102, ¶0106, ¶0109-¶0110 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include advice on treatment of the patient based on the teachings of Amarasingham. The motivation for doing so would have been to improve patient care and achieve improved patient outcomes (Amarasingham, ¶0008).
However, Powell as modified appears not to expressly disclose creating the guidance rules, and wherein rules for each monitored patient can be established and changed at said identified location for a patient as a patients’ condition warrants. However, in the same field of endeavor, Hussam discloses monitoring patient medical information (Hussam, Abstract and ¶0011)
including means to define specific notification rules to define when to provide notification to any number of individuals required to be notified when the defined condition is met (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
wherein rules for each monitored patient can be established and changed at said identified location for a patient as a patients’ condition warrants (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as 

Regarding claim 2, Powell as modified discloses the elements of claim 1 above, and further discloses wherein the system identifies which information is actionable using an algorithm based upon user criteria (Powell, ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data. In this case, actionable means to be provided in response to authentication algorithm. Additionally, Fig. 5B with ¶0077 – search menu enabling a user to enter search terms to search for corresponding patients. In this case, actionable means can be returned as a search result by a search algorithm. Additionally, Figs. 5B through 6B with ¶0077-¶0089 – user can select, for example, patient groups, patients, patient data, and waveforms for additional display execution steps corresponding to present additional views of the patient groups, patients, patient data, and waveforms. In this case, actionable means provided in response to user selection criteria via a GUI input algorithm).

Regarding claim 3, Powell as modified discloses the elements of claim 1 above, and further discloses including means to review remotely all relevant data associated with the patient current condition, treatment and history to determine appropriate recommended patient care (Powell, ¶0052, ¶0055 – database for storing patient data. ¶0066, ¶0070, ¶0079-¶0080 – patient data includes medical condition, status, and history. See also at least Fig. 5D – treatment history. See also Amarasignham ¶0008 – improved patient care. ¶0042 – remote device includes a display, processor and memory executing instructions. This element is interpreted under 35 U.S.C. 112(f) as the hardware display of 

Regarding claim 4, Powell as modified discloses the elements of claim 1 above, and further discloses including a graphical user interface means to define specific notification rules to define when to provide notification to any number of individuals required to be notified when the defined condition is met (Powell, Figs. 8-10 with ¶0093-¶0096 – alerts and audible notifications are presented based on rules applied to patient data. Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042).

Regarding claim 5, Powell as modified discloses the elements of claim 1 above, and further discloses including means for selecting any point in time associated with the patient record to assess patient response before and/or after that point in time (Powell, ¶00444 – mouse, touchscreen. ¶0078 – digital selection cursor. ¶0088-¶0089 – selection interaction with the timeline. This element is interpreted under 35 U.S.C. 112(f) as one of the hardware input devices moving a selection cursor described in Applicant’s Specification page 10 lines 11 through 14 and page 12 lines 11 through 14).

Regarding claim 6, Powell as modified discloses the elements of claim 1 above, and further discloses including means for reviewing remotely, adherence to patient care plan and patient's response to the treatment, with real time data (Amarasingham, ¶0106-¶0112 – notification regarding adherence or lack of adherence to treatment plan is transmitted to the relevant staff. Adherence failure reports are available to be reviewed. Patient vitals are used to confirm treatment. See also ¶0090. Powell, Abstract with ¶0053 and ¶0069 – remote view of patient data. Fig. 6A and 6B with ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. This element is interpreted under 35 

Regarding claim 7, Powell as modified discloses the elements of claim 1 above, and further discloses including a time display unit to display a time acquired by a cursor monitoring unit in the trend display graph (Powell, ¶0078 – selection cursor. Fig. 6B with ¶0088 – time measurement displayed based on points selected along the time axis).

Regarding claim 8, Powell as modified discloses the elements of claim 1 above, and further discloses including a dashboard to identify specific care areas, or patients of potential interest based on said defined rules (Powell, Figs. 5B and 5C with ¶0077-¶0079 – display can be limited to new patients. ¶0068-¶0070, ¶0074, ¶0076 – access is restricted to users that have provided authenticated user ID and password combinations, and who correspond to the particular patient data. Figs. 5B through 6B with ¶0077-¶0089 – user can select patient groups for presenting additional information for patients within the group. Additionally, Fig. 5B with ¶0077 – search menu enabling a user to enter search terms to search for corresponding patients. Fig. 9 with ¶0095 – patient alerts displayed based on alert rules in an alert summary dashboard. Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases by time period including defined dates. See also ¶0083-¶0086).

Regarding claim 9, Powell discloses a method of remotely viewing records of medical patients to improve patient outcomes comprising (Powell, Abstract with ¶0053 and ¶0069 – remote view of patient data):
providing a patient database containing information concerning the medical condition, history, and status of each of the patients; providing a data storage engine comprising a data storage-means for 
providing at least one communication hub comprising instructions for collecting, agnostically, data from any number of electronic devices including medical devices and instructions for transmitting data to any number of electronic devices including medical devices (Powell, Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055, ¶0058 – database for storing patient data and transferring data from/to storage and remote devices. Information communicated to/from a variety of platforms),
as well as instructions for storing data associated with the patient records and/or data to be stored as quality data, and providing access to all data, including continuous waveform data, collected during the treatment of the patient and quality data not included in any patient record storage location (Powell, ¶0052, ¶0055 – database for storing patient data. Figs. 6A, 6B, and 7 with ¶0081 and ¶0087-¶0088, ¶0090-¶0092 – user can play back historical waveform data or display the data in real time. Waveform from vital signs (quality of the measured parameter) is generated at the remote device. Audio can be played corresponding to features of the waveform (further indication of quality). For example the detection of a heart beat flatline and corresponding indication, performed at the remote device, is an indication of the quality of the patient’s heart beat. ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel),

optionally, providing at least one monitoring station comprising monitoring equipment wherein the monitoring equipment includes instructions for monitoring data elements and for sending the monitored data elements via the telecommunications network, and includes instructions for receiving monitored data elements from patients and accessing patient data elements indicative of a medical conditions associated with each of the patients, and the data can be reviewed remotely to make decisions about patient care (Powell, Fig. 1 with ¶0050-¶0052 – patient data collected and stored. Abstract with Fig. 5C with ¶0079 – medical conditions associated with patient data, which is communicated to the remote device. ¶0097-¶0100 – computer executing instructions. ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel);
providing a user interface rules engine comprising means to collect, store and process data in real time (Powell, ¶0069 – real-time patient data is provided. Fig. 1 with ¶0041 – data is transferred through the facility systems to remote devices. ¶0052, ¶0055 – database for storing patient data),
compose views that organize data for end-users to consume, notify end-users based on execution steps defined by end-users, display an organized view of data within a timeline of events (Powell, ¶0042 – remote device includes a display, processor and memory executing instructions. Fig. 7 with ¶0090-¶0092 – waveform from vital signs. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data),
change, for end-users, or augment the execution steps (Powell, ¶0042 – remote device includes a display, processor and memory executing instructions. Fig. 7 with ¶0090-¶0092 – waveform from vital 
provide notifications at the same time the end-user is reviewing data (Powell, ¶0042 – remote device includes a display, processor and memory executing instructions. Fig. 7 with ¶0090-¶0092 – waveform from vital signs. Fig. 5B with ¶0079 – user can select alerts to see notifications while reviewing the patient summary display data. Figs. 9 and 10 with ¶0095 ¶0096 – audible alert notification provided while the user is working in an application),
and apply one or more rules to the data selected from assessment data from each monitored patient to determine whether a rule for that monitor has been violated or whether best practice rules established by a health care provider are being adhered to as expected (Powell, ¶0079 – alerts to display patient cases with a corresponding alert status. Alerts can improve compliance with protocols, standards, and guidance. Fig. 9 with ¶0095 - example alert is displayed after potassium level for a patient dropped below a threshold rule value. In this case, the alert is not sent out for Potassium levels which do not violate this critical threshold),
wherein the user rules engine provides the user with the ability to select any point in time during the patient treatment to review the details collected regarding the treatment, before, after or at the selected time (Powell, Fig. 6A and 6B with ¶0087-¶0088 – user can play back historical waveform data or display the data in real time. Additionally, the user can perform horizontal measurements and evaluation at both sides of the horizontal measurement along the time axis),

and define who, when and how to communicate that cases meeting defined criteria are available for review, where the who are individual(s) evaluating the defined criteria without notification 
and wherein if the rule has been violated, an alert is sent to any identified location including individual mobile devices and monitoring stations and wherein rules for each monitored patient 
Powell does not appear to expressly disclose wherein an alert that a rule has been violated includes advice on treatment of the patient.
However, in the same field of endeavor, Amarasingham discloses a real-time patient information monitor (Amarasingham, Abstract)
wherein an alert that a rule has been violated includes advice on treatment of the patient (Amarasignham, ¶0102, ¶0106, ¶0109-¶0110 – lab results indicating a diagnosis of sepsis include an alert including sepsis best practices sent to the physician).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell to include advice on treatment of the patient based on the teachings of Amarasingham. The motivation for doing so would have been to improve patient care and achieve improved patient outcomes (Amarasingham, ¶0008).
However, Powell as modified appears not to expressly disclose creating the guidance rules, and wherein rules for each monitored patient can be established and changed at said identified location for 
including means to define specific notification rules to define when to provide notification to any number of individuals required to be notified when the defined condition is met (Hussam, Fig. 10 with ¶0027-¶0029 – users can set threshold values that trigger alerts, and can define rules for how alerts are displayed. See also ¶0041-¶0042)
wherein rules for each monitored patient can be established and changed at said identified location for a patient as a patients’ condition warrants (Hussam, ¶0023, ¶0027-¶0032 – user inputs for updating information, alert configuration, and medical report configuration are communicated to the remote database).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alerts, notifications, and reports of Powell as modified to include communicated user-defined rules and configuration based on the teachings of Hussam. The motivation for doing so would have been to enable users to more effectively and efficiently receive the information that is of particular interest to them (Hussam, ¶0041-¶0042).

Regarding claim 11, Powell as modified discloses the elements of claim 9 above, and further discloses wherein the user may define the period of time used to identify the cases for review, the user may select future cases only, past cases to some defined date, or a combination of past and future cases (Amarasingham, Figs. 11-17 with ¶0092-¶0094 – user can filter cases and events by time period including defined dates. See also ¶0083-¶0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the case information of Powell as modified to include filtering cases and events by specific dates and to include advice on treatment of the patient .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Amarasingham in further view Hussam in further view of Zheng.

Regarding claim 10, Powell as modified discloses the elements of claim 9 above, and further discloses wherein the method further includes an apparatus for waveform analysis of physiological parameters, the apparatus including a physiological parameter acquisition unit and a display device, and the method includes the steps of (Powell, ¶0018-¶0019, ¶0066, ¶0070, ¶0071, ¶0076-¶0083 – waveform data for patients under the care of the health facility or personnel. Powell, ¶0042 – remote device includes a display. ¶0050 – patient monitoring device monitors physiological characteristics):
reading, using the physiological parameter acquisition unit, measurement values and corresponding times of physiological parameters, and displaying a plurality of variations in the measurement values of the physiological parameters over time as a trend display graph in a trend display area of the display device (Powell, Fig. 5G through Fig. 5J with ¶0081-¶0083 – data values are presented in graphical form which illustrate the change in value over time. See also Fig. 6A-6B with ¶0088),
the trend display area including coordinates that represent the times and the measurement values, respectively, wherein displaying the plurality of variations in the measurement values with respect to the second coordinate in the trend display area indicates a trend in the first physiological 
storing the measurement values of the physiological parameters, the waveform data of the physiological parameters, pathologic event data, and a time corresponding to when a pathologic event takes place, in a data storage device (Powell, ¶0050, ¶0052, ¶0055 – database for storing patient data collected from monitoring devices. ¶0070 – real-time or historical view of patient data waveform as a function of time. Maternal contraction waveform is given as an example. Fig. 9 with ¶0095-¶0096 – notifications stored and displayed for, for example, values crossing a critical value.  See also ¶0092 – sound notification for events such as flatline event present in patient data. Amarasingham, ¶0082, ¶0083-¶0085, ¶0112, and ¶0125 – pathological events and patient data surrounding those events are provided);
and setting the time corresponding to when the pathologic event takes place as a 
However, Powell as modified appears not to expressly disclose and setting the time corresponding to when the pathologic event takes place as a primary key to build an index logic table including data and time so as to associate the data during the storing step.
However, in the same field of endeavor, Zheng discloses waveform analysis on physiological parameters (Zheng),
reading, using the physiological parameter acquisition unit, measurement values and corresponding times of physiological parameters, and displaying a plurality of variations in the 
the trend display area including coordinates that represent the times and the measurement values, respectively, wherein displaying the plurality of variations in the measurement values with respect to the second coordinate in the trend display area indicates a trend in the first physiological parameter throughout a monitoring period (Zheng, ¶0013 – “trend display area includes first coordinates and a second coordinates that represent the times and the measurement values, respectively.  The method also includes acquiring a time selected in the trend display graph, and displaying, in a waveform display area of the display device, waveform data of a second physiological parameter associated with the formation of the first physiological parameter during predetermined periods before and after the selected time”)
including, storing the measurement values of the physiological parameters, the waveform data of the physiological parameters, pathologic event data, and a time corresponding to when a pathologic event takes place, in a data storage device (Zheng, ¶0017 – “storing the measurement values of the first physiological parameter, the waveform data of the second physiological parameter, pathologic event data, and the time corresponding to when the pathologic event takes place”); and
setting the time corresponding to when the pathologic event takes place as a primary key to build an index logic table including data and time so as to associate the data during the storing step (Zheng, ¶0017 – “setting the time corresponding to when the pathologic event takes place as a primary key to build an index logic table including data and time so as to associate the data during the storing step”).





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175